Citation Nr: 0930946	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1962 to April 
1974 and from December 1974 to August 1983.  The appellant is 
the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

In September 2008, the Board remanded this claim for further 
development.  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
Veteran's death in a rating decision dated April 2000.  The 
appellant did not appeal the RO's decision and, therefore, 
this decision is final.

2.  The evidence received subsequent to the April 2000 RO 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for the cause 
of the Veteran's death.


CONCLUSIONS OF LAW

1.  The RO's April 2000 decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 
(2008).

2.  New and material evidence has not been presented since 
the April 2000 RO decision denying service connection for the 
cause of the Veteran's death; thus, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death in 
an April 2000 rating decision.  In particular, the RO noted 
that neither the Veteran's colon cancer nor the liver cancer, 
conditions listed on the death certificate, were found to be 
related to service.  The appellant was notified of this 
decision and did not appeal.  Thus, this decision is final.

The appellant sought to reopen the claim of entitlement to 
service connection for the cause of the Veteran's death in 
April 2004.  The RO denied the appellant's claim on the 
merits in the September 2004 rating decision currently on 
appeal.  Specifically, the RO noted that neither the 
Veteran's colon cancer nor his liver cancer, conditions 
listed on the death certificate, were found to be related to 
service.  The appellant was notified of this decision and 
timely perfected an appeal.

With a claim to reopen filed on or after August 29, 2001, 
such as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service-connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  The Board notes that the 
appellant indicated for the first time in her April 2004 
attempt to reopen that, in her opinion, the Veteran's colon 
and liver cancers were the "direct result" of his in-
service treatment for hepatitis B.  

Although the appellant raised this alternate theory of 
causation for the first time in April 2004, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
separate theories of direct service connection and secondary 
service connection in support of a claim for benefits for a 
particular disability do not constitute separate claims for 
that disability.  Robinson v. Mansfield, 21 Vet. App. 545, 
550-51 (2008) (citing Roebuck v. Nicholson, 20 Vet. App. 307, 
313 (2006)); see also Bingham v. Principi, 421 F.3d 1346 
(Fed. Cir. 2005) (noting that separate theories in support of 
a claim for a particular benefit are not equivalent to 
separate claims and that a final denial on one theory is a 
final denial on all theories).    

By extension, therefore, the appellant's claim to reopen 
service connection for the cause of the Veteran's death, 
which listed a different theory of causation, constitutes the 
same claim for adjudicative purposes.  Accordingly, new and 
material evidence is needed to reopen the appellant's service 
connection claim for the cause of the Veteran's death, 
regardless of the theory or theories on which the appellant 
seeks compensation.  Similarly, new and material evidence is 
also required in this case because unlike the scenario 
described in Boggs, the appellant's current claim of service 
connection for the cause of the Veteran's death is based on 
the same factual basis that was of record when the previous 
claim was last decided on the merits.  Thus, new and material 
evidence is necessary to reopen the claim.

The evidence received subsequent to the April 2000 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless 
of the RO's actions, the Board must still determine de novo 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has not been received.  The 
evidence of record at the time of the April 2000 RO decision 
consisted of the Veteran's service treatment records (STRs), 
VA treatment records, and private treatment records.  The 
evidence now of record includes additional VA treatment 
records, private treatment records, and Internet articles.

As noted above, the appellant's petition to reopen a claim of 
service connection for the cause of the Veteran's death was 
previously denied on the grounds that neither the Veteran's 
colon cancer nor his liver cancer, conditions listed on the 
death certificate, were found to be related to service.  This 
determination is final as the appellant did not appeal to the 
Board.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2008).  Thus, the evidence 
submitted after the final April 2000 RO decision must relate 
to this fact.  The Board concludes that no new and material 
evidence has been submitted in this case.

Associated with the claims file is a September 2004 statement 
from a VA physician.  The physician indicated that the 
Veteran had adenocarcinoma of the colon with metastasis to 
the liver.  In addition, the physician stated "it is not 
from Hepatitis B."  

In April 2005, VA requested an "opinion-only" examination 
to address the issue of whether the Veteran's cause of death 
was related to service.  The examiner noted that the Veteran 
was treated to hepatitis in service, but that there were no 
residuals of this condition at the time of separation from 
service.   The examiner further noted that the Veteran was 
first diagnosed as having adenocarcinoma of the colon in May 
1996 following subjective complaints of rectal bleeding and 
subsequent diagnostic testing.  The examiner also stated that 
adenocarcinoma was a type of cancer characteristically found 
in the colon and not in the liver.  As such, the examiner 
concluded:

There is no evidence in the record that 
I could find, where there was any 
indication of this type of carcinoma 
[adenocarcinoma] in the patient's liver.  
It would be highly unlikely for liver 
cancer to also spread to the colon, but 
it is very common for colon cancer to 
spread to the liver.  There is also 
nothing in the medical literature to 
associate colon cancer with hepatitis.

Therefore, it is felt that the patient's 
colon cancer was the primary site and 
the cancer spread to the liver, which 
subsequently resulted in liver failure 
and the patient's death.  I can find no 
relationship between the patient's colon 
cancer and metastatic liver cancer in 
his period of time in the military.  
Again, there is no evidence of any 
relationship in the medical literature 
between hepatitis and colon cancer.  It 
is highly unlikely that the liver cancer 
was the primary site. 

Therefore, it is my opinion that the 
patient had primary adenocarcinoma of 
the colon, which subsequently spread to 
his liver, which resulted in the 
patient's death and his death was not 
related to his military service.  

Also associated with the claims file are private treatment 
records from R. Mayor, M.D.  These private treatment 
records spanned a three-year period immediately preceding 
the Veteran's death.  However, a careful review of these 
records merely confirms the Veteran's diagnosis of and 
treatment for metastatic adenocarcinoma of the colon.  None 
of these records contained references to the Veteran's 
period of active military service, nor did they show, or 
even suggest, that the Veteran's colon and liver cancers 
were or may have been related to service. 

The Board is also aware that the appellant submitted 
numerous terminal hospital records dated March 2000 from 
the Southeast Alabama Medical Center (SAMC) as well as 
laboratory results from Dothan Hematology and Oncology, 
P.C. (Dothan).  The Board has thoroughly reviewed this 
evidence, but similar to Dr. Mayor's private treatment 
notes, the records from SAMC and Dothan merely confirmed 
the Veteran's diagnosis of and treatment for metastatic 
adenocarcinoma of the colon, as well as the grave nature of 
these conditions.  None of these private records contained 
references to the Veteran's period of active military 
service, nor did they show, or even suggest, that the 
Veteran's colon and liver cancers were or may have been 
related to service.  

The appellant also submitted numerous articles and abstracts 
that described hepatitis C, the methods of transmitting this 
condition, and the effects of this condition.  These articles 
and abstracts were reviewed and associated with the claims 
file.  

This evidence, however, does not have bearing on the issue on 
appeal.  See 38 C.F.R. § 20.1304(c) (2008).  The articles 
submitted by the appellant are too general in nature to 
provide, alone, the necessary evidence to show that the 
Veteran's cause of death was related to his period of active 
service on any basis.  See Sacks v. West, 11 Vet. App. 314, 
316-17 (1998).  The medical treatise, textbook, or article 
must provide more than speculative, generic statements not 
relevant to the Veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Here, these articles do not address the facts of the 
Veteran's specific case.  Thus, the Board concludes that 
these articles do not show that the Veteran's cause of death 
was related to his period of active service on any basis.  

Given the evidence of record, the Board concludes that new 
and material evidence has not been presented in this case.  
While the appellant has submitted "new" evidence with 
respect to the claim of entitlement to service connection for 
the cause of the Veteran's death (i.e., evidence not 
previously submitted to agency decision-makers), this 
evidence was not "material" evidence in that by itself or 
when considered with previous evidence of record, the 
evidence is not related to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.  

None of the "new" evidence submitted by the appellant 
showed that the cause of the Veteran's death was related to 
his period of active military service.  Furthermore, the 
appellant's assertions that the cause of the Veteran's death 
is related to service are cumulative of arguments presented 
in connection with her previously denied claim.  In that 
regard, the Board notes that lay assertions of medical 
causation cannot serve as the predicate to reopen a claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In any event, the Court has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as 
the appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu; see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical 
condition").  Here, the appellant is capable of observing 
symptoms related to the Veteran's fatal colon and liver 
cancers, but she is not competent (i.e., professionally 
qualified) to offer an opinion as to the cause of these 
conditions or the relationship to service, if any.

As previously stated, the appellant submitted new evidence in 
conjunction with her claim to reopen, but material evidence 
must relate to an unestablished fact necessary to 
substantiate the claim.  In this case, evidence linking the 
cause of the Veteran's death to his period of active service 
was required.  The evidence of record does not support such a 
finding, and in fact, specifically contradicts such a 
finding.  See September 2004 and April 2005 VA medical 
opinions.  Accordingly, new and material evidence to reopen a 
claim of entitlement to service connection for the cause of 
the Veteran's death has not been presented.  Thus, the 
appellant's claim is not reopened and must be denied.


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the appellant and her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the appellant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the appellant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify a claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the appellant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In May 2004, prior to the initial AOJ decision on the matter, 
the appellant was advised to submit new and material evidence 
to reopen the claim of entitlement to service connection for 
the cause of the Veteran's death.  The notice letter defined 
the terms "new and material" evidence within the context of 
a claim to reopen, and provided general information about the 
evidence needed to substantiate a service connection claim 
based on dependency and indemnity compensation.  However, the 
appellant was not informed of the reasons why her claim was 
previously denied, nor was she advised of the types of 
evidence that could be submitted in her particular case to 
reopen the claim.

In December 2008, following in initial decision on the matter 
by the AOJ, the appellant was notified that her claim of 
entitlement to service connection for the cause of the 
Veteran's death was previously denied in April 2000 on the 
grounds that there was no evidence to show that the Veteran's 
cause of death (i.e., colon and/or liver cancer) was related 
to his period of active service.  The terms "new and 
material" evidence were defined generally, and the appellant 
was specifically encouraged to submit new and material 
evidence showing that the Veteran's colon and/or liver 
cancers were related to service and/or exposure to 
herbicides.  The appellant also received notice in that same 
letter pursuant to the Court's decision in Dingess, of the 
information and evidence needed to establish a disability 
rating and effective date for the disability on appeal.  The 
appellant's claim was subsequently readjudicated following 
this notice by way of a supplemental statement of the case 
(SSOC) issued in June 2009.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  VA obtained an "opinion-only" 
examination in connection with the current claim.  Thus the 
Board finds that VA has complied with the duty-to- assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for the cause of the Veteran's death has 
not been presented; thus, the claim is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


